DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blondin et al. (United States Patent Application Publication US 2018/0157354 A1), hereinafter referenced as Blondin.
	Regarding Claim 1, Blondin discloses “A touch sensor” (Figure 11C, Paragraph [0021], Lines 1 – 6 (Notice that Figure 11C show an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 11C, Item 1100 ‘touch screen’, and Paragraph [0071], Lines 6 - 11 (Notice that touch screen 1100 provides a substrate for disposition of 
Claim 2, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the first floating trace comprises a plurality of first floating traces having different lengths” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114 in the topmost and rightmost position (i.e. under label ‘1108’) provides a first floating trace that is comprised of a plurality of first floating traces having different lengths from right to left.)).
Regarding Claim 3, Blondin discloses everything claimed as applied above (See Claim 2). In addition, Blondin discloses “wherein the first floating traces become shorter in a direction toward a left side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114 in the topmost and rightmost position (i.e. under label ‘1108’) provides a first floating trace that is comprised of a plurality of first floating traces having different lengths from right to left, where the first floating trace of the topmost and rightmost position has a first portion from right to left that is larger than a second portion from right to left (i.e. step like portion). In other words, the step like portion to the left of the first portion is shorter.)).
Regarding Claim 4, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the second floating trace comprises a plurality of second floating traces having different lengths” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114 in the bottommost and leftmost position (i.e. under label ‘1114’) provides a second floating trace that is comprised of a plurality of second floating traces having different lengths from left to right.)).
Claim 5, Blondin discloses everything claimed as applied above (See Claim 4). In addition, Blondin discloses “wherein the second floating traces become shorter in a direction toward a right side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114 in the bottommost and leftmost position (i.e. under label ‘1114’) provides a second floating trace that is comprised of a plurality of second floating traces having different lengths from left to right, where the second floating trace of the topmost and rightmost position has a first portion from left to right that is larger than a second portion from left to right (i.e. step like portion). In other words, the step like portion to the right of the first portion is shorter.)).
Regarding Claim 8, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein each of the first traces and the second traces has a stepped shape” (Figure 11C, Items 1110 and 1104 (Notice that first traces 1110 considered as first traces and second traces 1104 considered as second traces have a stepped shape.
Regarding Claim 9, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the bent portions included in the first traces and the second traces have an oblique line shape” (Figure 11C, Items 1110 and 1104 (Notice that first traces 1110 considered as first traces and second traces 1104 considered as second traces have an oblique shape to the above described bent portions.)).
Claims 1 and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (United States Patent Application Publication US 2011/0057887 A1), hereinafter referenced as Lin.
Claim 1, Lin discloses “A touch sensor” (Figure 1, Paragraph [0016], Lines 1 – 6 (Notice that Figure 1 shows an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 1, Item 110 ‘substrate, and Paragraph [0025], Lines 3 – 5), “first sensing electrode rows and second sensing electrode rows alternately arranged on the substrate layer” (Figure 1, Items 132 ‘second sensing pads’ (Notice second sensing pads 132 provide first sensing electrode rows (i.e. beginning with the topmost row, then every other) and second sensing electrodes (i.e. beginning with the row under the topmost row, then every other)  provide second sensing electrode rows that are alternately arranged on the substrate 110 as it progresses from top to bottom.)), “first traces extending from left ends of the first sensing electrode rows” (Figure 1, Items 150 ‘sensing signal transmission lines’ (Notice that first sensing electrodes rows (i.e. every other row starting from the topmost row of Figure 1 as described above), have first traces 150 extending from left ends of the first sensing electrode rows.)), “the first traces including periodically arranged bent portions” (Figure 1, Items 150 (Notice that first traces 150 have periodically arranged bent portions from top to bottom as first rows progress from top to bottom.)), “second traces extending from right ends of the second sensing electrode rows” (Figures 1, 4B, and Item TP ‘tip’ (Notice the second sensing electrodes rows as described above have second traces TP that provide second traces extending form the right ends of the second sensing electrode rows.)), “the second traces including periodically arranged bent portions” (Figures 1 and 4B (Notice that traces TP have periodically arranged bent/oblique portions from top to bottom as second rows progress from top to bottom.)), “a first floating trace adjacent to an outermost first trace of the first traces” (Figures 1 and 2A, Items F ‘floating conductive layer’ (Notice that floating conductive layer F provides a first floating 
Regarding Claim 6, Lin discloses everything claimed as applied above (See Claim 1). In addition, Lin discloses “further comprising: sensing column electrodes disposed between the first sensing electrode row and the second sensing electrode row neighboring each other” (Figure 1, Items 122 ‘first sensing pads’ (Notice that first sensing pads 122 provide sensing column electrodes disposed between the first sensing electrode rows as described above and the second sensing electrode rows as describe above that neighbor each other.)), “and a bridge electrode electrically connecting sensing column electrodes neighboring each other of the sensing column electrodes” (Figure 1, Items 122 and 124 ‘first bridge portions’).
Regarding Claim 7, Lin discloses everything claimed as applied above (See Claim 6). In addition, Lin discloses “further comprising a column trace connected to a sensing column electrode included in a terminal region of the substrate layer among the sensing column electrodes” (Figure 1, Items 150 (Notice that column trace 150 is connected to a sensing electrode 122 in a terminal region at the bottom of Figure 1 on the substrate layer 110.)).
Claim 8, Lin discloses everything claimed as applied above (See Claim 1). In addition, Lin discloses “wherein each of the first traces and the second traces has a stepped shape” (Figures 1 and 4B (Notice that each of the first traces 150 to the left have a stepped shape turning down from top to bottom and that each of the second traces TP to the right have a stepped shape that obliquely slopes down (i.e. slope of TP in Figure 4B).)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Lin.
Regarding Claim 10, Lin discloses “A method of manufacturing a touch sensor” (Figure 1, Paragraph [0016], Lines 1 – 6 (Notice that Figure 1 shows an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 1, Item 110 ‘substrate, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “repeating the pattering process by moving the photo-mask” because one having ordinary skill in the art would want to position a mask for the next unit in a volume fabrication process.
Regarding Claim 11, Lin discloses/ teaches everything claimed as applied above (See Claim 10). In addition, Lin discloses “wherein a plurality of the first floating sub-traces arranged along a left direction with respect to the first sub-trace are formed by the patterning process, and a plurality of the second floating sub-traces arranged along a right direction with respect to the second sub-trace are formed by the patterning process” (Paragraph [0028], Lines 8 – 18 (Notice that the floating conductive layer F is fabricated in the one photolithography process to result in a plurality of first floating sub-traces arranged along a left direction, where the left direction is with respect to the placement of first sub-traces 150 and that the floating conductive layer F is fabricated in the one photolithography process to result in a plurality of second floating sub-traces arrange along a right direction, where the right direction is with respect the placement of the second floating sub-traces.)).
Regarding Claim 16, Lin discloses/teaches everything claimed as applied above (See Claim 11). In addition, Lin discloses “wherein sensing column electrodes spaced 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Blondin in view of Hoka et al. (United State Patent Application Publication US 2019/0004656 A1), hereinafter referenced as Hoka.
Regarding Claim 17, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). However, Blondin fails to explicitly disclose “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor”.
In a similar field of endeavor, Hoka teaches a window substrate 10 (Figure 1, Item 10 ‘transparent substrate’) where a touch sensor of upper and lower electrodes (Figure 1, Items 20 ‘lower electrode’, 30 ‘upper electrode’) is stacked on the window substrate 10 and a polarizing layer 13 is disposed on the touch sensor made up of upper and lower electrodes 30 and 20, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor” 
Regarding Claim 18, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). In addition, Blondin fails to explicitly disclose “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel”. However, Hoka teach an image display device with a touch sensor stacked on a display panel (Paragraph [0083], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Lin view of Hoka.
Regarding Claim 17, Lin discloses “the touch sensor according to claim 1” (See Lin applied to Claim 1 above). However, Lin fails to explicitly disclose “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor”.
In a similar field of endeavor, Hoka teaches a window substrate 10 (Figure 1, Item 10 ‘transparent substrate’) where a touch sensor of upper and lower electrodes (Figure 1, Items 20 ‘lower electrode’, 30 ‘upper electrode’) is stacked on the window substrate 10 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Regarding Claim 18, Lin discloses “the touch sensor according to claim 1” (See Lin applied to Claim 1 above). In addition, Lin fails to explicitly disclose “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel”. However, Hoka teach an image display device with a touch sensor stacked on a display panel (Paragraph [0083], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).

Allowable Subject Matter
Claims 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 26, 2022